DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figs. #2-9 are light and difficult to see /ready mainly when reduced to print.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
The attempt to incorporate subject matter into this application by reference to U. S. application Ser. No. 17/164,351 is ineffective because it is an unpublished US application.  It should be replaced by US Patent No. 11,319,495.

Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation “H/C” should be spelled out in order to avoid indefiniteness limitation under 35 USC 112 (b) /second.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation "the H/C/ ratio" in line 7.  There is insufficient antecedent basis for this limitation in the claim. All the claims dependent of claim 1 are also rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 6, 7, 9, 10, 12, and 13  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, of U.S. Patent No. 10,087,375 B2 (“’375” herein).
 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application independent claim 1 is fully contained in the patent ‘375 claims. Furthermore, the only difference between the ‘375 patent and the instant application is the limitation “increase the API gravity” versus “decrease the viscosity” versus “increase the H/C ratio”. There is not patentably distinction from each other.  In other words, by increasing  heavy hydrocarbon API gravity, the heavy hydrocarbon would be more viscous, with increase in viscosity, there is an increase in the H/C ratio, that means the same thing.  So, the instant application and the ‘375 patent are not patentably distinct from each.
All the claims dependent of claim 1 are also rejected.

Claims 1, 5, 6, 7, 8, 9, 12, 13, and 16  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, of U.S. Patent No. 10,308, 879 B2 (“’879” herein). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application independent claim 1 is fully contained in the patent ‘879 claims. Furthermore, the only difference between the ‘879 patent and the instant application is the limitation “increase the API gravity” versus “increase the H/C ratio”. There is not patentably distinction from each other.  In other words, by increasing  heavy hydrocarbon API gravity, the heavy hydrocarbon would be more viscous, with increase in viscosity, there is an  increase in the H/C ratio, that means the same thing.  So, the instant application and the ‘879 patent are not patentably distinct from each.
All the claims dependent of claim 1 are also rejected.

Claims 1, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, and 15  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,90,105 B2 (“’105” herein).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application independent claim 1 is fully contained in the patent ‘105 claims. Furthermore, the only difference between the ‘105 patent and the instant application is the limitation “increase the API gravity” versus “increase the H/C ratio”. There is not patentably distinction from each other.  In other words, by increasing  heavy hydrocarbon API gravity, the heavy hydrocarbon would be more viscous, with increase in viscosity, there is an  increase in the H/C ratio, that means the same thing.  So, the instant application and the ‘105 patent are not patentably distinct from each.
All the claims dependent of claim 1 are also rejected.

Claims 1, 4,5, 6, 7, 8, 9, 10,11, 12, 13, 14,15,and 17  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, of U.S. Patent No. 11,319,495 B2 (“’’495” herein). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application independent claim 1 is fully contained in the patent ‘495 claims. Furthermore, the only difference between the ‘495 patent and the instant application is the limitation “increase the API gravity” versus “increase the H/C ratio”. There is not patentably distinction from each other.  In other words, by increasing  heavy hydrocarbon API gravity, the heavy hydrocarbon would be more viscous, with increase in viscosity, there is an  increase in the H/C ratio, that means the same thing.  So, the instant application and the ‘495 patent are not patentably distinct from each.
All the claims dependent of claim 1 are also rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zhan et al. (US 2011/0000824 A1) HYDROPROCESSING CATALYST AND METHOD OF MAKING THE SAME teaches The present invention is directed to a hydroprocessing catalyst containing at least one catalyst support, one or more metals, optionally one or more molecular sieves, optionally one or more promoters, wherein deposition of at least one of the metals is achieved in the presence of a modifying agent,  Grey et al. (US 2011/0152550 A1) Direct Epoxidation Catalyst And Process teaches A catalyst, useful for the direct epoxidation of olefins, is disclosed. The catalyst comprises palladium nanoparticles, support nanoparticles, and a titanium zeolite having a particle size of 2 microns or greater. The palladium nanoparticles are deposited on the support nanoparticles to form supported palladium nanoparticles, and the supported palladium nanoparticles are deposited on the titanium zeolite; or the supported palladium nanoparticles are deposited on a carrier having a particle size of 2 microns or greater. The invention also includes a process for producing an epoxide comprising reacting an olefin, hydrogen and oxygen in the presence of the catalyst. The catalysts are more active in epoxidation reactions, while demonstrating the same or better selectivity, and Dreher et al. (US 9,004,164 B2) In Situ Radio Frequency Catalytic Upgrading teaches The present invention relates to a method and system for enhancing in situ upgrading of hydrocarbon by implementing an array of radio frequency antennas that can uniformly heat the hydrocarbons within a producer well pipe, so that the optimal temperatures for different hydroprocessing reactions can be achieved.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/            Primary Examiner, Art Unit 3674                                                                                                                                                                                            	08/18/2022